EXHIBIT 26
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

HASSAN CHUNN; NEHEMIAH McBRIDE;
AYMAN RABADI, by his Next Friend
MIGDALIZ QUINONES; and JUSTIN
RODRIGUEZ, by his Next Friend JACKLYN
ROMANOFF ELODIA LOPEZ; and JAMES                         No. 20 Civ. 01590
HAIR,
                                                         DECLARATION OF DINO
individually and on behalf of all others similarly       SANCHEZ
situated,

                       Petitioners,

               -against-

WARDEN DEREK EDGE,

                       Respondent.


Dino Sanchez declares the following under penalty of perjury and pursuant to 28 U.S.C. § 1746:

   1. My name is Dino Sanchez and I have been housed at the Metropolitan Detention Center
      (“MDC”) since January 16, 2019. My Registration Number is 91380-053. I have been
      housed on unit 72. I am 41 years old.
   2. For most of my life I have been diagnosed with moderate to severe asthma. I have been
      hospitalized on multiple occasions for asthma attacks and rely on two asthma pumps to
      prevent inflammation in my lungs. I am also diabetic and take Metformin to control my
      blood-sugar level. And I take medication for high blood pressure and cholesterol. Both
      of my parents have suffered from heart problems, and my father ultimately passed away
      from them in 2018, before my arrest.

   Lockdown on Unit 72
   3. There are approximately 120 people currently housed on unit 72. We are housed in
      double cells, although I currently do not have a cellmate. Although we are on lockdown,
      we continue to share phones, computer terminals, and showers for the brief periods that
      we are allowed outside of our cells.
   4. During this lockdown period, we have been kept in our cells 24 hours a day, except for
      Mondays, Wednesdays, and Fridays, when we are let out to take showers, use the phones,
      and send email. Until recently, we were only let out of our cells for 30 minutes at a time.
      Now, we are let out for one hour at a time. As an orderly, I am also let out of my cell to
      clean the common areas, as described further below. There are only about five or six
      orderlies for the entire unit.
Personal Protective Equipment
   5. The orderlies are let out of our cells in the morning to hand out breakfast and stay out of
       our cells for a little while, during which time we sweep the common areas.
   6. The cleaning supplies I receive to clean the common areas are not made available for us
       to use in our own cells. There is a bucket of cleaning solution in the common area but no
       one is given rags or paper towels to use to clean their cells.
   7. Once in a while, staff give me a spray bottle with a liquid mix in it to clean the common
       areas. Only orderlies are given spray bottles. They are, to my knowledge, the only
       people on my unit who have access to them.
   8. On Friday, April 24, staff brought a big cleaning machine into the unit. This was the
       second time they brought this machine onto the unit.
   9. As an orderly, I was not given gloves to wear while cleaning the unit until I asked for
       them. I do not have gloves in my cell. I am not aware of any inmates in unit 72 having
       gloves in their cells.
   10. I have been given a paper mask to wear in my cell and when I clean the unit. It is very
       flimsy and easy to rip. If my mask is damaged, I have to wait until more masks are being
       distributed on the unit. That can take a week or more. There does not seem to be a set
       timetable for when replacement masks are provided and seems to depend on when the jail
       gets more, which can happen anytime or never.

COVID-Positive Inmates on Unit 72
  11. On April 15, 2020 one sick inmate on my unit, whose name I believe is Victor, was
      removed from the unit. The next day, April 16, that inmate’s cellmate was removed.
      Both of these inmates speak Spanish and Victor does not speak English at all. These
      inmates were housed three cells away from me. For days leading up to their removal, I
      could hear one of them coughing and he sounded very sick.
  12. Victor was obviously not well and when he left his cell he would wear his jacket because
      he was feverish. There are no guards on Unit 72 who speak Spanish so Victor relied on
      his cellmate and me to translate. His cellmate and I told the guards, as well as someone
      from Health Services who was walking our unit, multiple times to contact the infirmary
      to check on Victor, but no one came.
  13. On April 15, I saw Victor shivering under the covers in his cell. He looked really bad. I
      told the counselor on my unit that Victor was obviously sick and needed immediate
      attention. The counselor then contacted the infirmary and someone came about two
      hours later. For about ten days leading up to April 15, no counselor or unit team
      personnel had been on Unit 72 because they were out sick or self-quarantining.
  14. When the people from health services arrived, they took Victor’s temperature and gave
      him some kind of swab, which I think was a COVID test. I could see this because I was
      out of my cell working as an orderly at the time. After they took his temperature they
      told the guards to lock down the unit.
  15. Victor was then escorted off the unit by guards. Victor was not wearing a mask. The
      guards escorting him were not wearing masks or gloves. Only the health services people
      had masks or gloves on.



                                               2
   16. Before April 15, Victor and his cellmate were leaving their cells three times a week to
       shower, use the phone, and use the computers. They were in contact with many other
       inmates on the unit. When they left their cells, they were not wearing masks. These
       inmates also had contact with staff when they left their cells and when their doors were
       opened for food and commissary delivery. At the time, the officers passing out
       commissary and food were not wearing masks or gloves. After the inmates were
       removed from our unit, we were put on quarantine status. New people have not been
       introduced into the unit since then. But in the days before April 16, new inmates had
       joined the unit.
   17. Since these inmates were removed, not much has changed on unit 72. The only
       difference is that staff come once a day in the morning to take our temperatures. Staff let
       the inmates walk around without masks. Inmates have never been given gloves.
   18. The orderlies continue to wipe down common areas and sweep the floors as we had done
       before. Inmates have not received disinfectants or cleaning supplies for their cells. The
       sick inmates’ cell was never cleaned. It remains vacant.

   Hygiene Supplies
   19. When inmates leave their cells on unit 72, they are not provided wipes or other materials
       to clean the phones, computers, and other commons surfaces before and after using them.
       The orderlies do not clean these common facilities after every use. Inmates are allowed
       to leave their cells without their masks on and do not have gloves to wear. The guards do
       not make anyone wear a mask, even though it is impossible to maintain social distance in
       the common area.
   20. When the lockdown began at the beginning of April, I was given a small bar of soap to
       use in my cell, where I have a sink and toilet. That bar lasted me only a couple of days,
       and it took about two weeks to get another one, even though I made several requests. It
       has been about a week since I received that second bar, which is now used up. We only
       receive one small roll of toilet paper a week, which is not enough to last seven days.
       Hand sanitizer is not available in the common area of my unit. I have not seen hand
       sanitizer anywhere in the jail. The inmates have never received cleaning supplies for our
       own cells. I am an orderly on my unit and I help clean the common areas by wiping
       down doorknobs, telephones, and computers, and sweeping the hallway. I clean these
       common facilities usually once a day.
   21. Because we receive such small provisions from the jail, we have to order additional soap
       and toilet paper through the commissary, which we pay for out of our personal accounts.
       During the lockdown, however, the amount we can spend a week on commissary has
       dropped from $80 to $25. This means that while I have to purchase soap, toilet paper,
       and other preventative necessities during the lockdown, I have less money to pay for
       them. Every week, I have to decide whether to buy food or soap for myself.

Difficulty Accessing Medical Care
   22. I have not experienced COVID-19 symptoms. But I have been having asthma attacks,
       which relates to my ongoing anxiety about my risk of contracting the virus and
       experiencing serious health complications. Since January 8, 2020, I have put in multiple
       written requests on the TRULINCS system to be seen by the infirmary and my attorney
       has also made medical requests for me with the MDC legal department. I have been told

                                                3
       that all sick calls must be made on the computer. I have not been examined by any
       doctor or nurse for months, despite my many requests. The only attention I received was
       on April 16, after the sick inmates were removed and our unit was put on quarantine. A
       Health Services worker came by to take my temperature and ask if I have been having
       any health problems. I told him that I had not been seen by a doctor in months and was
       running low on my asthma pump. Other than that fleeting inspection — during which my
       blood pressure and glucose were not measured, and my asthma was only briefly
       addressed — I have received no medical assistance other than being given an asthma
       pump refill.
   23. During a recent asthma attack, I attempted to press the emergency button in my cell to get
       the guards’ attention. No one came. I subsequently learned that my emergency button
       does not work. Although the jail is aware of this problem, nobody has attempted to fix it.
       I am worried about what I will do when my next serious asthma attack occurs. Another
       inmate upstairs on my unit has bad asthma and has been requesting care, but no one has
       come to help him. He has tried to press his emergency button but it is not working.
   24. The two inmates were escorted out of our unit on April 15 and 16 only because one of
       them was so obviously sick he could not get out of bed. He was coughing loudly and the
       guards could not ignore him. It is my belief that other inmates who may be symptomatic
       are not volunteering that they are feeling badly. Everyone knows that being suspected of
       carrying COVID-19 means removal and placement in isolation in the Special Housing
       Unit. No one wants to go there. So inmates are hiding their symptoms from each other
       and the guards, at great risk to themselves and others.
   25. Since April 16, when staff come to our unit to take our temperature each day, they do not
       ask us any questions about how we are feeling. All they do is take our temperature and
       write it down on a piece of paper.

Staff Shortages and Complaints
   26. During the pandemic there has been a staff shortage. We went for ten days without a
       counselor or unit team because they were sick or in quarantine. Even when the counselor
       and unit team members are present, they are all facilitating legal calls and are unavailable
       on the unit. The staff shortage has gotten so bad that the orderlies have been conscripted
       into performing unit-team jobs, like distributing food and commissary to the inmates.
       Two weeks ago, the assistant warden had to get involved in this distribution because no
       one else was available.
   27. Now, there are guards from FDC-Philadelphia who have been assigned to work at MDC
       due to the staff shortages. The Philadelphia guard on my unit told me that they are not
       happy to have to work at MDC and that MDC and MCC have it really bad right now.
   28. The guards on my unit have expressed concern about getting sick. They comment that
       many of the workers have already tested positive for the virus. Still, they do not reliably
       wear protective gear in our unit. Even now that we are on quarantine they do not always
       wear gloves and masks. This is true even among lieutenants and senior officers who
       should be setting an example for the staff.
   29. The staff’s refusal to consistently wear protective gear is upsetting because we do not
       know where they are coming from and what germs they are carrying with them. Based
       on conversations among guards I have overheard, it is my understanding that staff are



                                                 4
       working on more than one unit in the facility, even though my unit is quarantined. This
       makes their lack of gloves and masks all the more disturbing.
   30. As of Friday, April 24, the guards on my unit told me that the fifth and eighth floors were
       on quarantine and that the orderlies there were not being let out of their cells to clean.
       The guards complained that the conditions on the fifth and eighth floors were getting out
       of hand, that nothing had been cleaned up, and that garbage was piling up.

   Conclusion
   31. Because I am asthmatic, diabetic, and have a history of heart disease, I am at high risk for
       complications from COVID-19 infection. I am very concerned that the jail’s inadequate
       quarantine program, slow to nonexistent medical care, and inconsistent preventative
       measures have not meaningfully reduced the likelihood that I will get sick and suffer
       potentially catastrophically health outcomes. Indeed, I am afraid for my life.

Executed on: May 4, 2020
             Brooklyn, New York

                                                            As reported by Dino Sanchez to
                                                            Benjamin Yaster of Federal
                                                            Defenders of New York

                                                            /s/ Benjamin Yaster
                                                            Benjamin Yaster

                                                            Counsel to Dino Sanchez




                                                5
